Title: To Benjamin Franklin from François Sentier, [January? 1778]
From: Sentier, François
To: Franklin, Benjamin


[January, 1778]
Monseigneur Le nommée françois Sçentier a l’honneur de vous faire sa révérence pour supliez tres humblement vôtre altesse de luy rendre service comme je suit debarqué an france du quatre janvier et que je me suit sauvez de la nouvel Angleterre ou jé été détenut dans les prison par Les Anglais Lespasse d’un mois Edemit [et demi] et me suit Rendu à bor de la frégatte Ranger par le moÿens d’un ôfisier fransais qui m’a promit d’avoirs mon conger En arivans En france d’ou je me suit rendu dans mon péÿis. Comme je me trouve dans L’indigance et hort d’états de pouvoirs vivre et me rendre au port de mer je recour a vôtre bonté ordinaire comme aÿent servit dans leurs corps amériquien l’espace de six mois Edemit dans la compagnie des voluntaire de la pointe de lévie dans la compagnie du capitaine aÿote cor du régiment du colonel arnol commandé par Le général mongommery.
SENTIER
A Son altesse serenesime monseigneur le milor franquelin a paris
 
Endorsed: Prisonnier 1 Guinea

